THE THIRTEENTH COURT OF APPEALS

                                   13-19-00115-CV


                        Hans W. Kircher and Loring T. Kircher
                                         v.
                           Dean Pipeline Company, Inc.


                                 On Appeal from the
                 County Court at Law No 1 of Nueces County, Texas
                        Trial Cause No. 2018CCV-62215-1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. No costs will be taxed.

      We further order this decision certified below for observance.

April 11, 2019